Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 09/13//2022. The amendment has been entered and considered. 
3. 	Claims 1, 9 and 13-17 have been amended. Claims 2-3 have been cancelled. Claims 1, 4-20 are now pending in this office action. 
Response to amendment
4.	Applicant’s arguments on pages 10 and 11 with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are persuasive. However newly cited reference Kahan; Dennis Allen (US 20150058059 A1) teaches, the amended claim limitations. Please see the rejection below. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a)).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1, 4, 9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kahan; Dennis Allen (US 20150058059 A1) in view of HAIBIN WANG (CN 101847144 A) and in further view of Li; Yuan (US 20150169645 A1).

Regarding independent claim 1, Kahan; Dennis Allen (US 20150058059 A1) teaches, a method for providing social objects at a user device side, comprising: generating, by the user device, a reference image based on user related information of a user, wherein the user related information of the user comprises image information of the user and at least one of height of the user, age of the user, or occupation of the user (Paragraph [0056] The user may optionally also provide, via an optional interface, user characteristic data (e.g., profile data) and the desired characteristics in a potential dating partner, which is recorded by the system in association with the user's account. For example, the user may specify some or all of the following: the user's gender, age, sexual orientation, education level, type of car owned, income level, profession, physical characteristics (e.g., height, weight, color hair, color eyes, physical condition, etc.), religion, political affiliation, location (e.g., address, city, neighborhood, region, etc.), race, marital status, drug and drinking habits, self-defined-type (e.g., hipster, sophisticate, music lover, athlete, casual, etc.), contact information (e.g., email address, cell phone number, home phone number, instant messaging address), etc. Similarly, the user may specify such characteristics desired in a potential date. The system may enable the user to upload one or more photographs of the user or other subjects (i.e., generating a reference image based on the user related information such as  height of the user, age of the user, or occupation of the user. User related information is user’s information and reference image is any image that the user desires is generated on the user device);
generating, by the user device, image information of a first social object expected by the user according to an image editing operation on the reference image by the user (Paragraph [0056] Similarly, the user may specify such characteristics desired in a potential date. The system may enable the user to upload one or more photographs of the user or other subjects. Optionally, photograph editing tools may be provided  (i.e., image information can be edited by an image editing operation on the reference image that was created by the user). The user interface may also be configured to receive from the user a narrative self-description, where, for example, the user can optionally describe his or herself, and what they are looking for in a relationship and potential date);
Kahan et al fails to explicitly teach, sending, by the user device, the image information of the first social object to a corresponding network device; subsequently receiving, by the user device, one or more social objects matching with the image information of the first social object sent by the network device; and presenting, by the user device, at least one of the one or more social objects.
HAIBIN WANG (CN 101847144 A) teaches, sending, by the user device, the image information of the first social object to a corresponding network device  (summary: Paragraph 2 with the portrait data acquisition of desired object be sent on the server. Also see 100. portrait data acquisition: Paragraph 5 User's drawing can be saved to server with data (i.e., sending the image and the data/image information to the server through network)); 
and presenting, by the user device, at least one of the one or more social objects  (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intra system message sink end etc.).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Kahan et al by providing sending, by the user device, the image information of the first social object to a corresponding network device; and presenting, by the user device, at least one of the one or more social objects  as taught by HAIBIN et al (summary, data report: Paragraph 2).
  One of the ordinary skill in the art would have been motivated to make this modification to by doing so, selecting the proper portrait elements at a client through the user to form a complete portrait of the expected object. By the method, the user can actively search the portrait of own expected dating object, so the validity of a dating system is improved as taught by HAIBIN et al (Abstract, Summary: Paragraph 3).
Kahan et al and HAIBIN fails to explicitly teach, subsequently receiving one or more social objects matching with the image information sent by the network device.
Li; Yuan (US 20150169645 A1) teaches, subsequently receiving one or more social objects matching with the image information sent by the network device (Paragraph [0016] FIG. 1, the client devices 102, 104 may be used to submit images or queries to the server 120, and to receive matched image results from the server 120.Also see Paragraph [0031] The server image search application 138 functions to perform image search and analysis functions, such as identifying similar images and providing search results in response to receiving a query image). 
Li et al also teaches, sending the image information to a corresponding network device; and presenting at least one of the one or more social objects (Paragraph [0016] FIG. 1 presents a schematic diagram of a computer system depicting various computing devices that can be used alone or in a networked configuration. For example, this Figure illustrates a computer network 100 with client devices 102, 104 and a server 120 in communication via a network 106. The client devices 102, 104 may be used to submit images or queries to the server 120, and to receive matched image results from the server 120).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Kahan et al and HAIBIN by providing subsequently receiving one or more social objects matching with the image information sent by the network device as taught by Li et al (Paragraph [0016]).
  One of the ordinary skill in the art would have been motivated to make this modification to by providing a search engine, which may be used to search visual images. For example, a user may wish to identify a person in a photograph, an actor in a video, or a location on a map. Such scenarios require the user to identify a text query that approximates the contents of their image, often leading to inaccurate results. Other search engines may offer an image based search option, where a user may upload a target image to initiate a search based on features of the image as taught by Li et  al (Paragraph [0003]). By doing so the search results would be personalized.

Regarding dependent claim 4, Kahan et al, HAIBIN WANG and Li teach, the method according to claim 1. 
HAIBIN WANG further teaches, wherein, the image editing operation comprises at least one of the following steps: copying and pasting physical characteristic modules; replacing the physical characteristic modules; adjusting the physical characteristic modules by a dragging operation; setting the physical characteristic modules according to input parameters (100. portrait data acquisition: Paragraph 5 Shown in Fig. 4 a, b, the operation interface synoptic diagram of described portrait acquisition module. Wherein, the option of the some portrait key elements of Fig. 4 a, for example, the user clicks " hair style ", then can demonstrate the sketch hair style that all have been prestored into database in drop-down menu, and it is suitable that the member selects therein, click selected after, this kind hair style will be loaded on the big frame on the right. So, can operate other each portrait key element equally, such as shape of face, eyes, eyebrows etc. are finished the drafting of whole personal portrait (i.e., setting the physical characteristic modules such as hair, eyes, eyebrow, face according to the input parameters)).

Regarding independent claim 9, Kahan; Dennis Allen (US 20150058059 A1) teaches, a method for providing social objects at a network device-side, comprising: receiving, by the network device, image information of a first social object expected by a user sent by a user device, wherein the image information of the first social object is based on an image editing operation on a reference image by the user, wherein the reference image is based on user related information of a user, and wherein the user related information of the user comprises image information of the user and at least one of height of the user, age of the user, or occupation of the user (Paragraph [0056] The user may optionally also provide, via an optional interface, user characteristic data (e.g., profile data) and the desired characteristics in a potential dating partner, which is recorded by the system in association with the user's account. For example, the user may specify some or all of the following: the user's gender, age, sexual orientation, education level, type of car owned, income level, profession, physical characteristics (e.g., height, weight, color hair, color eyes, physical condition, etc.), religion, political affiliation, location (e.g., address, city, neighborhood, region, etc.), race, marital status, drug and drinking habits, self-defined-type (e.g., hipster, sophisticate, music lover, athlete, casual, etc.), contact information (e.g., email address, cell phone number, home phone number, instant messaging address), etc. Similarly, the user may specify such characteristics desired in a potential date. The system may enable the user to upload one or more photographs of the user or other subjects (i.e., generating a reference image based on the user related information such as  height of the user, age of the user, or occupation of the user. User related information is user’s information and reference image is any image that the user desires is generated on the user device). Similarly, the user may specify such characteristics desired in a potential date. The system may enable the user to upload one or more photographs of the user or other subjects. Optionally, photograph editing tools may be provided  (i.e., image information can be edited by an image editing operation on the reference image that was created by the user). The user interface may also be configured to receive from the user a narrative self-description, where, for example, the user can optionally describe his or herself, and what they are looking for in a relationship and potential date));
Kahan et al fails to explicitly teach, performing, by the network device, a match query in an object information database according to the image information of the first social object to obtain one or more social objects matching with the image information of the first social object; and sending, by the network device, at least one of the one or more social objects back to the user device.
HAIBIN WANG (CN 101847144 A) teaches, performing, a match query in an object information database according to the image information of the first social object to obtain one or more social objects matching with the image information of the first social object (data report: Page 5 Paragraph 4, System can analyse and compare the simulation portrait data of this collection immediately with the portrait data that have been stored in the database, generate data report, the client that is sent to Xiao Zhou's employing is (such as the browser on the PC, perhaps mobile phone etc.) and the relative subject people's that relates to of coupling client (based on individual's data report setting), so just can set up Xiao Zhou with the contact between the people of expectation understanding (promptly and before the Xiao Zhou the approaching people of girlfriend's appearance), Xiao Zhou can further associate with suitable people, thereby reaches their fine wish (i.e., matching is performed and the matched results are sent back to the user device)).
HAIBIN et al fails to teach, performing, by the network device, a match query…, However Li et al teaches, performing, by the network device, a match query…. Therefore HAIBIN et al and Li combined teach the entire limitation).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Kahan et al by providing performing, a match query in an object information database according to the image information of the first social object to obtain one or more social objects matching with the image information of the first social object; and sending, by the network device, at least one of the one or more social objects back to the user device  as taught by HAIBIN et al (data report: Page 5 Paragraph 4).
  One of the ordinary skill in the art would have been motivated to make this modification to by doing so, selecting the proper portrait elements at a client through the user to form a complete portrait of the expected object. By the method, the user can actively search the portrait of own expected dating object, so the validity of a dating system is improved as taught by HAIBIN et al (Abstract, Summary: Paragraph 3).
Kahan et al and HAIBIN fails to explicitly teach, performing, by the network device, a match query in an object information database according to the image information of the first social object to obtain one or more social objects matching with the image information of the first social object.
Li et al also teaches, performing, by the network device, a match query in an object information database according to the image information of the first social object to obtain one or more social objects matching with the image information of the first social object (Paragraph [0016] FIG. 1 presents a schematic diagram of a computer system depicting various computing devices that can be used alone or in a networked configuration. For example, this Figure illustrates a computer network 100 with client devices 102, 104 and a server 120 in communication via a network 106. The client devices 102, 104 may be used to submit images or queries to the server 120, and to receive matched image results from the server 120).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Kahan et al and HAIBIN by providing subsequently receiving one or more social objects matching with the image information sent by the network device as taught by Li et al (Paragraph [0016]).
  One of the ordinary skill in the art would have been motivated to make this modification to by providing a search engine, which may be used to search visual images. For example, a user may wish to identify a person in a photograph, an actor in a video, or a location on a map. Such scenarios require the user to identify a text query that approximates the contents of their image, often leading to inaccurate results. Other search engines may offer an image based search option, where a user may upload a target image to initiate a search based on features of the image as taught by Li et  al (Paragraph [0003]). By doing so the search results would be personalized.

Regarding dependent claim 11, Kahan et al, HAIBIN WANG and Li teach, the method according to claim 9. 
HAIBIN WANG further teaches, wherein, the image information comprises text parameters and image parameters of the social object expected by the user; wherein, the step of performing the match query in the object information database according to the image information to obtain one or more social objects matching with the image information, comprises: performing the match query in the object information database according to the text parameters to obtain a plurality of candidate social objects matching with the text parameters; and performing the match query in the plurality of candidate social objects according to the image parameters to obtain one or more social objects matching with the image parameters (100. portrait data acquisition: Paragraph 5 Shown in Fig. 4 a, b, the operation interface synoptic diagram of described portrait acquisition module. Wherein, the option of the some portrait key elements of Fig. 4 a, for example, the user clicks " hair style ", then can demonstrate the sketch hair style that all have been prestored into database in drop-down menu, and it is suitable that the member selects therein, click selected after, this kind hair style will be loaded on the big frame on the right. So, can operate other each portrait key element equally, such as shape of face, eyes, eyebrows etc. are finished the drafting of whole personal portrait (i.e., image information includes image parameters)). 300. data analysis: Paragraph 3 According to application strategy, give each portrait key element a similar weight coefficient, similarity and weight coefficient are multiplied each other, obtain the matching degree value of each portrait key element; Calculate afterwards summation or further COMPREHENSIVE CALCULATING (according to default area, age etc., and similarity advance a COMPREHENSIVE CALCULATING analysis) (i.e., image information includes age, area are text parameter), can draw the matching degree value between these 2 portraits).

Regarding independent claim 13, Kahan; Dennis Allen (US 20150058059 A1) teaches, A method for providing social objects, comprising: generating, by a user device, a reference image based on user related information of a user, wherein the user related information of the user comprises image information of the user and at least one of height of the user, age of the user, or occupation of the user: generating, by a the user device, image information of a first social object expected by a the user according to an image editing operation on the reference image by of the user; sending, by the user device, the image information of the first social object to a corresponding network device; receiving, by the network device, the image information of the first social object expected by the user sent by the user device (Paragraph [0056] The user may optionally also provide, via an optional interface, user characteristic data (e.g., profile data) and the desired characteristics in a potential dating partner, which is recorded by the system in association with the user's account. For example, the user may specify some or all of the following: the user's gender, age, sexual orientation, education level, type of car owned, income level, profession, physical characteristics (e.g., height, weight, color hair, color eyes, physical condition, etc.), religion, political affiliation, location (e.g., address, city, neighborhood, region, etc.), race, marital status, drug and drinking habits, self-defined-type (e.g., hipster, sophisticate, music lover, athlete, casual, etc.), contact information (e.g., email address, cell phone number, home phone number, instant messaging address), etc. Similarly, the user may specify such characteristics desired in a potential date. The system may enable the user to upload one or more photographs of the user or other subjects (i.e., generating a reference image based on the user related information such as  height of the user, age of the user, or occupation of the user. User related information is user’s information and reference image is any image that the user desires is generated on the user device). Similarly, the user may specify such characteristics desired in a potential date. The system may enable the user to upload one or more photographs of the user or other subjects. Optionally, photograph editing tools may be provided  (i.e., image information can be edited by an image editing operation on the reference image that was created by the user). The user interface may also be configured to receive from the user a narrative self-description, where, for example, the user can optionally describe his or herself, and what they are looking for in a relationship and potential date));
	Kahan et al fails to explicitly teach, performing, by the network device, a match query in an object information database according to the image information of the first social object to obtain one or more social objects matching with the image information of the first social object; sending, by the network device, at least one of the one or more social objects to the user device; subsequently receiving, by the user device, one or more social objects matching with the image information of the first social object sent by the network device; and presenting, by the user device, at least one of the one or more social objects received by the user device.
HAIBIN WANG (CN 101847144 A) teaches, performing, a match query in an object information database according to the image information of the first social object to obtain one or more social objects matching with the image information of the first social object; sending, by the network device, at least one of the one or more social objects to the user device (data report: Page 5 Paragraph 4, System can analyse and compare the simulation portrait data of this collection immediately with the portrait data that have been stored in the database, generate data report, the client that is sent to Xiao Zhou's employing is (such as the browser on the PC, perhaps mobile phone etc.) and the relative subject people's that relates to of coupling client (based on individual's data report setting), so just can set up Xiao Zhou with the contact between the people of expectation understanding (promptly and before the Xiao Zhou the approaching people of girlfriend's appearance), Xiao Zhou can further associate with suitable people, thereby reaches their fine wish (i.e., matching is performed and the matched results are sent back to the user device)).
sending, at least one of the one or more social objects to the user device (summary: Paragraph 2 with the portrait data acquisition of desired object be sent on the server. Also see 100. portrait data acquisition: Paragraph 5 User's drawing can be saved to server with data (i.e., sending the image to the server through network)); 
and presenting, by the user device, at least one of the one or more social objects received by the user device (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intra system message sink end etc.).
HAIBIN et al fails to explicitly teach, performing, sending and presenting by the network device, a match query…, However Li et al teaches, performing, sending and presenting by the network device, a match query…. Therefore HAIBIN et al and Li combined teach the entire limitation).
Kahan et al and HAIBIN fails to explicitly teach, performing, sending and presenting by the network device, a match query…,; subsequently receiving, by the user device, one or more social objects matching with the image information of the first social object sent by the network device.
Li; Yuan (US 20150169645 A1) teaches, performing, sending and presenting by the network device, a match query…; subsequently receiving one or more social objects matching with the image information sent by the network device (Paragraph [0016] FIG. 1, the client devices 102, 104 may be used to submit images or queries to the server 120, and to receive matched image results from the server 120.Also see Paragraph [0031] The server image search application 138 functions to perform image search and analysis functions, such as identifying similar images and providing search results in response to receiving a query image). 
Li et al also teaches, sending by the network device, the image information to a corresponding network device; and presenting by the network device, at least one of the one or more social objects (Paragraph [0016] FIG. 1 presents a schematic diagram of a computer system depicting various computing devices that can be used alone or in a networked configuration. For example, this Figure illustrates a computer network 100 with client devices 102, 104 and a server 120 in communication via a network 106. The client devices 102, 104 may be used to submit images or queries to the server 120, and to receive matched image results from the server 120).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Kahan et al and HAIBIN by providing subsequently receiving one or more social objects matching with the image information sent by the network device as taught by Li et al (Paragraph [0016]).
  One of the ordinary skill in the art would have been motivated to make this modification to by providing a search engine, which may be used to search visual images. For example, a user may wish to identify a person in a photograph, an actor in a video, or a location on a map. Such scenarios require the user to identify a text query that approximates the contents of their image, often leading to inaccurate results. Other search engines may offer an image based search option, where a user may upload a target image to initiate a search based on features of the image as taught by Li et  al (Paragraph [0003]). By doing so the search results would be personalized.

Regarding dependent claim 14, Kahan et al, HAIBIN WANG and Li teach, the method according to claim 1. 
HAIBIN WANG further teaches, wherein, the image editing operation comprises at least one of the following steps: copying and pasting physical characteristic modules; replacing the physical characteristic modules; adjusting the physical characteristic modules by a dragging operation; setting the physical characteristic modules according to input parameters (100. portrait data acquisition: Paragraph 5 For another example shown in Fig. 4 b, the member can be further according to the guidance panel on the right, the property value of the portrait key element that loaded is adjusted etc., as adjusting the height of eyebrow, the width of face etc. User's drawing can be saved to server with data after finishing, and has promptly finished the collection to this portrait).

Regarding dependent claim 15, Kahan et al, HAIBIN WANG and Li teach, the method according to claim 1. 
HAIBIN WANG further teaches, wherein, the image editing operation comprises at least one of the following steps: copying and pasting physical characteristic modules; replacing the physical characteristic modules; adjusting the physical characteristic modules by a dragging operation; setting the physical characteristic modules according to input parameters (100. portrait data acquisition: Paragraph 5 For another example shown in Fig. 4 b, the member can be further according to the guidance panel on the right, the property value of the portrait key element that loaded is adjusted etc., as adjusting the height of eyebrow, the width of face etc. User's drawing can be saved to server with data after finishing, and has promptly finished the collection to this portrait).

6. 	Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kahan; Dennis Allen (US 20150058059 A1), HAIBIN WANG (CN 101847144 A) in view of Li; Yuan (US 20150169645 A1) in further view of Blaylock, IV; L. Leonard (US 20150112880 A1).

Regarding dependent claim 5, Kahan et al, HAIBIN WANG and Li teach, the method according to claim 1.
Kahan et al, HAIBIN WANG and Li teach, fails to explicitly teach, wherein, contact information of the presented social objects is at a hidden state; wherein, the method further comprises: acquiring a contact information request of a target social object in the presented social objects submitted by the user; and presenting the contact information of the target social object after the contact information request passes a verification.
Blaylock, IV; L. Leonard (US 20150112880 A1) teaches,  wherein, contact information of the presented social objects is at a hidden state; wherein, the method further comprises: acquiring a contact information request of a target social object in the presented social objects submitted by the user; and presenting the contact information of the target social object after the contact information request passes a verification (Paragraph [0081] In some situations, the system 130 brings the requester 105 in contact with the target 110 only if the facilitator 115 has granted the system 130 permission to make the introduction (i.e., the requester is presented with the contact information only after a contact information request passes a verification. Examiner interprets “contact information request passes a verification” as “permission is granted/authorizing the system to make an introduction”). In an example, the system 130 transmits to the facilitator 115 a communication (e.g., email, text message, or instant message) requesting that the facilitator 115 authorize the system 130 to introduce the requester 105 to the target 110. Upon the facilitator 115 authorizing the system 130 to introduce the requester 105 to the target 110, the system 130 brings the requester 105 and target 110 in contact with one another (i.e., the contact information is hidden until the system . In an example, the system 130 transmits the requester 105 the contact information of the target and/or the system 130 transmits the target 110 the contact information of the requester 105. In another example, the system 130 sends the target 110 a message in which the requester 105 is copied, and introducing the requester 105 to the target 110 (e.g., "Hi Jack, Paul has requested an introduction to you. By way of email, please meet Paul.")).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Kahan et al, HAIBIN WANG and Li, by providing a contact information request of a target social object in the presented social objects submitted by the user; and presenting the contact information of the target social object after the contact information request passes a verification, as taught by Blaylock, et al (Paragraph [0081]).
  One of the ordinary skill in the art would have been motivated to make this modification to The requester can subsequently request an introduction to the target through the facilitator. The facilitator can permit or deny the request for the introduction without having the facilitator's identity revealed to the requester. In some situations, absent authorization from the facilitator, the contact information of the target is not revealed to the requester, as taught by Blaylock et al (Paragraph [0007]) which would provide a level of trust accompanying such introductions (as taught in Paragraph [0005]).
 
Regarding dependent claim 6, Kahan et al, HAIBIN WANG, Li and Blaylock, IV et al teach, the method according to claim 5. 
Blaylock, IV further teaches, wherein, the step of presenting the contact information of the target social object after the contact information request passes a verification, comprises: sending the contact information request to the network device; receiving the contact information of the target social object sent by the network device after the contact information request passes the verification; and presenting the contact information of the target social object  (Paragraph [0081] In some situations, the system 130 brings the requester 105 in contact with the target 110 only if the facilitator 115 has granted the system 130 permission to make the introduction (i.e., the requester is presented with the contact information only after a contact information request passes a verification. Examiner interprets “contact information request passes a verification” as “permission is granted/authorizing the system to make an introduction”). In an example, the system 130 transmits to the facilitator 115 a communication (e.g., email, text message, or instant message) requesting that the facilitator 115 authorize the system 130 to introduce the requester 105 to the target 110 (i.e., sending the contact information request to the facilitator via network). Upon the facilitator 115 authorizing the system 130 to introduce the requester 105 to the target 110, the system 130 brings the requester 105 and target 110 in contact with one another (i.e., receiving the contact information of the target social object sent by the network device after the contact information request passes the verification and presenting the contact information of the target social object) In an example, the system 130 transmits the requester 105 the contact information of the target and/or the system 130 transmits the target 110 the contact information of the requester 105. In another example, the system 130 sends the target 110 a message in which the requester 105 is copied, and introducing the requester 105 to the target 110 (e.g., "Hi Jack, Paul has requested an introduction to you. By way of email, please meet Paul.")).

Regarding dependent claim 7, Kahan et al, HAIBIN WANG, Li and Blaylock, IV et al teach, the method according to claim 5. 
Li et al further teaches, wherein, the step of receiving the one or more social objects matching with the image information sent by the network device, comprises: receiving the one or more social objects matching with the image information and the contact information of each of the one or more social objects sent by the network device (Paragraph [0016] FIG. 1, the client devices 102, 104 may be used to submit images or queries to the server 120, and to receive matched image results from the server 120.Also see Paragraph [0031] The server image search application 138 functions to perform image search and analysis functions, such as identifying similar images and providing search results in response to receiving a query image). 
 Blaylock, IV further teaches, wherein, after the contact information request is verified, presenting the contact information of the target social object, comprises: after the contact information request passes the verification, presenting the contact information of the target social object stored in the user device (Paragraph [0081] In some situations, the system 130 brings the requester 105 in contact with the target 110 only if the facilitator 115 has granted the system 130 permission to make the introduction (i.e., the requester is presented with the contact information only after a contact information request passes a verification. Examiner interprets “contact information request passes a verification” as “permission is granted/authorizing the system to make an introduction”). In an example, the system 130 transmits to the facilitator 115 a communication (e.g., email, text message, or instant message) requesting that the facilitator 115 authorize the system 130 to introduce the requester 105 to the target 110 (i.e., sending the contact information request to the facilitator via network). Upon the facilitator 115 authorizing the system 130 to introduce the requester 105 to the target 110, the system 130 brings the requester 105 and target 110 in contact with one another (i.e., receiving the contact information of the target social object sent by the network device after the contact information request passes the verification and presenting the contact information of the target social object) In an example, the system 130 transmits the requester 105 the contact information of the target and/or the system 130 transmits the target 110 the contact information of the requester 105. In another example, the system 130 sends the target 110 a message in which the requester 105 is copied, and introducing the requester 105 to the target 110 (e.g., "Hi Jack, Paul has requested an introduction to you. By way of email, please meet Paul.")).

Regarding dependent claim 12, Kahan et al, HAIBIN WANG and Li teach, the method according to claim 9. 
Kahan et al, HAIBIN WANG and Li teach, fails to explicitly teach, further comprising: receiving a contact information request of a target social object in the at least one of the one or more social objects sent by the user device; verifying the contact information request; and sending the contact information of the target social object to the user device after the contact information request passes the verification.
Blaylock, IV; L. Leonard (US 20150112880 A1) teaches, further comprising: receiving a contact information request of a target social object in the at least one of the one or more social objects sent by the user device; verifying the contact information request; and sending the contact information of the target social object to the user device after the contact information request passes the verification (Paragraph [0081] In some situations, the system 130 brings the requester 105 in contact with the target 110 only if the facilitator 115 has granted the system 130 permission to make the introduction (i.e., the requester is presented with the contact information only after a contact information request passes a verification. Examiner interprets “contact information request passes a verification” as “permission is granted/authorizing the system to make an introduction”). In an example, the system 130 transmits to the facilitator 115 a communication (e.g., email, text message, or instant message) requesting that the facilitator 115 authorize the system 130 to introduce the requester 105 to the target 110. Upon the facilitator 115 authorizing the system 130 to introduce the requester 105 to the target 110, the system 130 brings the requester 105 and target 110 in contact with one another (i.e., the contact information is hidden until the system . In an example, the system 130 transmits the requester 105 the contact information of the target and/or the system 130 transmits the target 110 the contact information of the requester 105. In another example, the system 130 sends the target 110 a message in which the requester 105 is copied, and introducing the requester 105 to the target 110 (e.g., "Hi Jack, Paul has requested an introduction to you. By way of email, please meet Paul.")).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Kahan et al, HAIBIN WANG and Li,  by providing a contact information request of a target social object in the presented social objects submitted by the user; and presenting the contact information of the target social object after the contact information request passes a verification, as taught by Blaylock, et al (Paragraph [0081]).
  One of the ordinary skill in the art would have been motivated to make this modification to The requester can subsequently request an introduction to the target through the facilitator. The facilitator can permit or deny the request for the introduction without having the facilitator's identity revealed to the requester. In some situations, absent authorization from the facilitator, the contact information of the target is not revealed to the requester, as taught by Blaylock et al (Paragraph [0007]) which would provide a level of trust accompanying such introductions (as taught in Paragraph [0005]).

6. 	Claims 8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kahan; Dennis Allen (US 20150058059 A1), HAIBIN WANG (CN 101847144 A) in view of Li; Yuan (US 20150169645 A1) in further view of MCPHIE; Jonathan (US 20170091531 A1).



Regarding dependent claim 8, Kahan et al, HAIBIN WANG and Li teach, the method according to claim 1. 
HAIBIN WANG further teaches, presenting at least one of the one or more social objects (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intra system message sink end etc.);
Kahan et al, HAIBIN WANG and Li fails to explicitly teach, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects; sending the adjusted image information to the corresponding network device; receiving one or more social objects matching with the adjusted image information sent by the network device.
MCPHIE; Jonathan (US 20170091531 A1) teaches, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects (Paragraph [0040] Absent the implementations described herein, Leo, Michael, Ralph, and Don often receive alerts for each other, because images of their faces generally confuse facial recognition algorithms, as facial recognition algorithms typically weight smile, skin tone, and eyes heavily, whereas the color of the masks is weighted less or not at all. A problem with such conventional facial recognition algorithms is that, in the scenario described above, false positives occur. For example, the recognition algorithm may determine that Leo is shown on a photo that actually shows Michael. Implementations described herein minimize or avoid such false positives. Because system 102 applies the implementations described herein, when system 102 flags a photo of Michael and tags the photo as Leo, any user (such as Michael or Leo) can object by indicating that photo incorrectly tagged (i.e., adjusting the image information according to the feedback is equated to flagging the template to the mismatched image based on the presented object and tagging the correct image)). 
sending the adjusted image information to the corresponding network device (Paragraph [0040] System 102 then flags the template corresponding to the mismatched image as a negative template  (i.e., sending the adjusted information to the system). 
receiving one or more social objects matching with the adjusted image information sent by the network device; and presenting at least one of the one or more social objects (Paragraph [0036] System 102 also generates a face model for each user based on the one or more positive face templates, as well as the negative face templates. In various implementations, for each image, system 102 stores any flagged negative templates with the face model for each image. In various implementations, the system utilizes the face models to verify future matches of images to the user (i.e., presenting the right image in future matches). Also see Paragraph [0045] 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Kahan et al, HAIBIN WANG and Li, by providing a feedback information, as taught by MCPHIE et al (Paragraph [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification to minimize or avoid such false positives, as taught by MCPHIE et al (Paragraph [0040]).

Regarding dependent claim 16, Kahan et al, HAIBIN WANG and Li teach, the method according to claim 1. 
HAIBIN WANG further teaches, and presenting at least one of the one or more social objects (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intra system message sink end etc.).
Kahan et al, HAIBIN WANG and Li fails to explicitly teach, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects; sending the adjusted image information to the corresponding network device; receiving one or more social objects matching with the adjusted image information sent by the network device.
MCPHIE; Jonathan (US 20170091531 A1) teaches, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects (Paragraph [0040] Absent the implementations described herein, Leo, Michael, Ralph, and Don often receive alerts for each other, because images of their faces generally confuse facial recognition algorithms, as facial recognition algorithms typically weight smile, skin tone, and eyes heavily, whereas the color of the masks is weighted less or not at all. A problem with such conventional facial recognition algorithms is that, in the scenario described above, false positives occur. For example, the recognition algorithm may determine that Leo is shown on a photo that actually shows Michael. Implementations described herein minimize or avoid such false positives. Because system 102 applies the implementations described herein, when system 102 flags a photo of Michael and tags the photo as Leo, any user (such as Michael or Leo) can object by indicating that photo incorrectly tagged (i.e., adjusting the image information according to the feedback is equated to flagging the template to the mismatched image based on the presented object and tagging the correct image)). 
sending the adjusted image information to the corresponding network device (Paragraph [0040] System 102 then flags the template corresponding to the mismatched image as a negative template  (i.e., sending the adjusted information to the system). 
receiving one or more social objects matching with the adjusted image information sent by the network device; and presenting at least one of the one or more social objects (Paragraph [0036] System 102 also generates a face model for each user based on the one or more positive face templates, as well as the negative face templates. In various implementations, for each image, system 102 stores any flagged negative templates with the face model for each image. In various implementations, the system utilizes the face models to verify future matches of images to the user (i.e., presenting the right image in future matches). Also see Paragraph [0045] 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Kahan et al, HAIBIN WANG and Li, by providing a feedback information, as taught by MCPHIE et al (Paragraph [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification to minimize or avoid such false positives, as taught by MCPHIE et al (Paragraph [0040]).

Regarding dependent claim 17, Kahan et al, HAIBIN WANG and Li teach, the method according to claim 1. 
HAIBIN WANG further teaches, and presenting at least one of the one or more social objects (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intra system message sink end etc.).
Kahan et al, HAIBIN WANG and Li fails to explicitly teach, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects; sending the adjusted image information to the corresponding network device; receiving one or more social objects matching with the adjusted image information sent by the network device.
MCPHIE; Jonathan (US 20170091531 A1) teaches, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects (Paragraph [0040] Absent the implementations described herein, Leo, Michael, Ralph, and Don often receive alerts for each other, because images of their faces generally confuse facial recognition algorithms, as facial recognition algorithms typically weight smile, skin tone, and eyes heavily, whereas the color of the masks is weighted less or not at all. A problem with such conventional facial recognition algorithms is that, in the scenario described above, false positives occur. For example, the recognition algorithm may determine that Leo is shown on a photo that actually shows Michael. Implementations described herein minimize or avoid such false positives. Because system 102 applies the implementations described herein, when system 102 flags a photo of Michael and tags the photo as Leo, any user (such as Michael or Leo) can object by indicating that photo incorrectly tagged (i.e., adjusting the image information according to the feedback is equated to flagging the template to the mismatched image based on the presented object and tagging the correct image)). 
sending the adjusted image information to the corresponding network device (Paragraph [0040] System 102 then flags the template corresponding to the mismatched image as a negative template  (i.e., sending the adjusted information to the system). 
receiving one or more social objects matching with the adjusted image information sent by the network device; and presenting at least one of the one or more social objects (Paragraph [0036] System 102 also generates a face model for each user based on the one or more positive face templates, as well as the negative face templates. In various implementations, for each image, system 102 stores any flagged negative templates with the face model for each image. In various implementations, the system utilizes the face models to verify future matches of images to the user (i.e., presenting the right image in future matches). Also see Paragraph [0045] 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Kahan et al, HAIBIN WANG and Li teach, by providing a feedback information, as taught by MCPHIE et al (Paragraph [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification to minimize or avoid such false positives, as taught by MCPHIE et al (Paragraph [0040]).

Regarding dependent claim 18, Kahan et al, HAIBIN WANG and Li teach, the method according to claim 4. 
HAIBIN WANG further teaches, and presenting at least one of the one or more social objects (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intra system message sink end etc.).
Kahan et al, HAIBIN WANG and Li, fails to explicitly teach, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects; sending the adjusted image information to the corresponding network device; receiving one or more social objects matching with the adjusted image information sent by the network device.
MCPHIE; Jonathan (US 20170091531 A1) teaches, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects (Paragraph [0040] Absent the implementations described herein, Leo, Michael, Ralph, and Don often receive alerts for each other, because images of their faces generally confuse facial recognition algorithms, as facial recognition algorithms typically weight smile, skin tone, and eyes heavily, whereas the color of the masks is weighted less or not at all. A problem with such conventional facial recognition algorithms is that, in the scenario described above, false positives occur. For example, the recognition algorithm may determine that Leo is shown on a photo that actually shows Michael. Implementations described herein minimize or avoid such false positives. Because system 102 applies the implementations described herein, when system 102 flags a photo of Michael and tags the photo as Leo, any user (such as Michael or Leo) can object by indicating that photo incorrectly tagged (i.e., adjusting the image information according to the feedback is equated to flagging the template to the mismatched image based on the presented object and tagging the correct image)). 
sending the adjusted image information to the corresponding network device (Paragraph [0040] System 102 then flags the template corresponding to the mismatched image as a negative template  (i.e., sending the adjusted information to the system). 
receiving one or more social objects matching with the adjusted image information sent by the network device; and presenting at least one of the one or more social objects (Paragraph [0036] System 102 also generates a face model for each user based on the one or more positive face templates, as well as the negative face templates. In various implementations, for each image, system 102 stores any flagged negative templates with the face model for each image. In various implementations, the system utilizes the face models to verify future matches of images to the user (i.e., presenting the right image in future matches). Also see Paragraph [0045] 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Kahan et al, HAIBIN WANG and Li by providing a feedback information, as taught by MCPHIE et al (Paragraph [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification to minimize or avoid such false positives, as taught by MCPHIE et al (Paragraph [0040]).

Regarding dependent claim 19, Kahan et al, HAIBIN WANG and Li teach, the method according to claim 5. 
HAIBIN WANG further teaches, and presenting at least one of the one or more social objects (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intra system message sink end etc.).
Kahan et al, HAIBIN WANG and Li fails to explicitly teach, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects; sending the adjusted image information to the corresponding network device; receiving one or more social objects matching with the adjusted image information sent by the network device.
MCPHIE; Jonathan (US 20170091531 A1) teaches, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects (Paragraph [0040] Absent the implementations described herein, Leo, Michael, Ralph, and Don often receive alerts for each other, because images of their faces generally confuse facial recognition algorithms, as facial recognition algorithms typically weight smile, skin tone, and eyes heavily, whereas the color of the masks is weighted less or not at all. A problem with such conventional facial recognition algorithms is that, in the scenario described above, false positives occur. For example, the recognition algorithm may determine that Leo is shown on a photo that actually shows Michael. Implementations described herein minimize or avoid such false positives. Because system 102 applies the implementations described herein, when system 102 flags a photo of Michael and tags the photo as Leo, any user (such as Michael or Leo) can object by indicating that photo incorrectly tagged (i.e., adjusting the image information according to the feedback is equated to flagging the template to the mismatched image based on the presented object and tagging the correct image)). 
sending the adjusted image information to the corresponding network device (Paragraph [0040] System 102 then flags the template corresponding to the mismatched image as a negative template  (i.e., sending the adjusted information to the system). 
receiving one or more social objects matching with the adjusted image information sent by the network device; and presenting at least one of the one or more social objects (Paragraph [0036] System 102 also generates a face model for each user based on the one or more positive face templates, as well as the negative face templates. In various implementations, for each image, system 102 stores any flagged negative templates with the face model for each image. In various implementations, the system utilizes the face models to verify future matches of images to the user (i.e., presenting the right image in future matches). Also see Paragraph [0045] 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Kahan et al, HAIBIN WANG and Li by providing a feedback information, as taught by MCPHIE et al (Paragraph [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification to minimize or avoid such false positives, as taught by MCPHIE et al (Paragraph [0040]).

Regarding dependent claim 20, Kahan et al, HAIBIN WANG and Li teach, the method according to claim 6. 
HAIBIN WANG further teaches, and presenting at least one of the one or more social objects (400. data report: Paragraph 2 " data report " (Examiner interprets data report as system presenting the social objects based on the image match) is sent to user's data receiving equipment (for example general browser, mobile phone terminal, Email receiving end or intra system message sink end etc.).
Kahan et al, HAIBIN WANG and Li fails to explicitly teach, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects; sending the adjusted image information to the corresponding network device; receiving one or more social objects matching with the adjusted image information sent by the network device.
MCPHIE; Jonathan (US 20170091531 A1) teaches, further comprising: adjusting the image information according to feedback information given by the user based on the presented social objects (Paragraph [0040] Absent the implementations described herein, Leo, Michael, Ralph, and Don often receive alerts for each other, because images of their faces generally confuse facial recognition algorithms, as facial recognition algorithms typically weight smile, skin tone, and eyes heavily, whereas the color of the masks is weighted less or not at all. A problem with such conventional facial recognition algorithms is that, in the scenario described above, false positives occur. For example, the recognition algorithm may determine that Leo is shown on a photo that actually shows Michael. Implementations described herein minimize or avoid such false positives. Because system 102 applies the implementations described herein, when system 102 flags a photo of Michael and tags the photo as Leo, any user (such as Michael or Leo) can object by indicating that photo incorrectly tagged (i.e., adjusting the image information according to the feedback is equated to flagging the template to the mismatched image based on the presented object and tagging the correct image)). 
sending the adjusted image information to the corresponding network device (Paragraph [0040] System 102 then flags the template corresponding to the mismatched image as a negative template  (i.e., sending the adjusted information to the system). 
receiving one or more social objects matching with the adjusted image information sent by the network device; and presenting at least one of the one or more social objects (Paragraph [0036] System 102 also generates a face model for each user based on the one or more positive face templates, as well as the negative face templates. In various implementations, for each image, system 102 stores any flagged negative templates with the face model for each image. In various implementations, the system utilizes the face models to verify future matches of images to the user (i.e., presenting the right image in future matches). Also see Paragraph [0045] 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Kahan et al, HAIBIN WANG and Li by providing a feedback information, as taught by MCPHIE et al (Paragraph [0040]).
  One of the ordinary skill in the art would have been motivated to make this modification to minimize or avoid such false positives, as taught by MCPHIE et al (Paragraph [0040]).

7. 	Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kahan; Dennis Allen (US 20150058059 A1), HAIBIN WANG (CN 101847144 A) in view of Li; Yuan (US 20150169645 A1) in further view of MCPHIE; Yamaura; Fukumi (US 6590584 B1).

Regarding dependent claim 10, Kahan et al, HAIBIN WANG and Li teach, the method according to claim 9. 
Kahan et al, HAIBIN WANG and Li fails to explicitly teach, wherein, the object information database stores user image information uploaded according to a predetermined image requirement.
Yamaura; Fukumi (US 6590584 B1) teaches, wherein, the object information database stores user image information uploaded according to a predetermined image requirement (Col 8 Lines 12-18 (15) The scanner 18 optically reads the original image in accordance with a scan command issued from the controller 11. The input image data at the scanner 18 is, e.g., RGB format data, and the image data may be pasted in a predetermined document file in accordance with a style and/or size designated by the scan command. For example, an image input unit within a copier (not shown) may be utilized as the scanner 18).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Kahan et al, HAIBIN WANG and Li by providing user image information uploaded according to a predetermined image requirement, as taught by Yamaura et al (Paragraph (15)).
  One of the ordinary skill in the art would have been motivated to make this modification so that The scanner 18 optically scans an image on the surface of original and electronically captures the image data. The scanner 18 includes a platen on which the original is placed and an automatic document feeder (both not shown), as taught by Yamaura et al (Col 8 Lines 6-11 (14)) which would be optimal for the file to be read by the scanner and printer in order to carry out the operations and user convenient).


Conclusion
Applicant’s amendments/arguments necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164